UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2021


In Re:   MOSES LEON FAISON,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:13-ct-03172-F)


Submitted:   December 23, 2013              Decided:   January 16, 2014


Before DAVIS and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Moses Leon Faison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Moses Leon Faison petitions for a writ of mandamus

seeking      an    order       compelling      an     administrative        law    judge    to

process petitions challenging decisions of the North Carolina

Innocence Inquiry Commission.                   We conclude that Faision is not

entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.           Kerr    v.    United    States

Dist.     Court,        426 U.S. 394,    402     (1976);       United      States    v.

Moussaoui,        333 F.3d 509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief       is    available      only    when    the     petitioner     has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              The relief sought by Faison is not available by way of

mandamus.          Accordingly,         we     deny    the    petition      for     writ    of

mandamus.         We dispense with oral argument because the facts and

legal    contentions           are    adequately       presented      in    the    materials

before    this     court       and    argument      would    not     aid   the    decisional

process.

                                                                           PETITION DENIED




                                                2